PER CURIAM.
This is an appeal by the appellant-husband from a final decree of divorce entered in favor of appellee-wife. In addition to the divorce granted to' the wife, the decree included arrearages of alimony and back payments on mortgage on the former home of the parties, attorneys’ fee, and other provisions and allowances for the wife.
In the light of the record before this court it is unnecessary to make reference to any portion of the record or the positions assumed by the respective parties on this appeal. It is sufficient to say that no prejudicial error is made to appear.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.